Exhibit 10.10

 

ENPATH MEDICAL, INC.


INCENTIVE STOCK OPTION AGREEMENT


 

THIS AGREEMENT is by and between Enpath Medical, Inc. (“Company”) and
                (“Optionee”).

 

RECITALS:

 

The Company’s 1999 Incentive Stock Option Plan (“Plan”), as amended through
October 23, 2003, was created for the purpose of encouraging ownership of shares
of the Common Stock of the Company (“Common Shares”) by key employees. The
option is intended to qualify as an incentive stock option under Section 422A of
the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
Company and Optionee hereby agree as follows:

 

1.                                       OPTION.  Company grants to Optionee on
                    (“Date of Grant”) the option (“Option”) to purchase an
aggregate of           of the Common Shares (“Shares”) of the Company upon the
terms and conditions set forth herein and in the Plan.

 

2.                                       OPTION PRICE.  Subject to any
adjustments pursuant to the provisions of Section 7, the purchase price of the
Shares subject to the Option (“Option Price”) is           per share, which
represents the fair market value on the Date of Grant.

 

3.                                       TIME OF EXERCISE.  This Option will be
exercisable, in accordance with the vesting schedule set forth in Section 4, any
time prior to                         (“Exercise Period”) unless terminated
prior thereto pursuant to the provisions of Section 6.   The Option will become
void and expire as to all unexercised Shares at 12:00 a.m. (midnight, Central
Standard Time) at the end of the Exercise Period.

 

4.                                       VESTING OF OPTIONS.  This Option is
  0%  vested as of the Date of Grant and will vest in amounts of one-fifth of
the shares on                    and on each of the succeeding one-year
anniversaries thereafter, until 100% vested.  In the event the Company or the
stockholders of the Company enter into an agreement to dispose of all or
substantially all of the assets or stock of the Company by means of a sale,
merger, reorganization, liquidation or otherwise, the Option shall become
immediately exercisable with respect to the full number of Shares.

 

5.                                       EXERCISE OF OPTION - MANNER.  Subject
to the terms and conditions hereof, the Option may be exercised by written
notice to the Company at its offices in Plymouth, Minnesota, signed by Optionee
(or Optionee’s heirs, legal representative(s) or guardian).  Notice of exercise
of the Option must be accompanied by payment in full of the Option Price of the
Shares as to which the Option is to be exercised and the Company will issue and
deliver a certificate or certificates representing such Shares as soon as
practicable after such notice and payment are received.  Payment of such Option
Price will be made by a check payable to the order of the Company.

 

6.                                       TERMINATION OF EMPLOYMENT.

 

(a)                                  This Option will terminate and may no
longer be exercised in the event and at the time Optionee’s employment is
involuntarily terminated for “cause”.  “Cause” shall include gross negligence,
gross neglect of duties, gross insubordination, dishonesty, disloyalty to the
Company, public conduct detrimental to employees or the Company’s reputation,
willful violation of any law applicable to the conduct of the Company’s business
and affairs, and conviction of or pleas of no contest to any crime other than
minor traffic offenses.

 

--------------------------------------------------------------------------------


 

(b)                                 In the event of termination of employment by
reason of death or Permanent Disability of the Optionee, (“Permanent Disability”
means complete inability to engage in one’s regular occupation or employment and
under the regular care and attendance of a licensed physician for in excess of
six (6) consecutive months,) the estate, successors or legal representative of
the Optionee may exercise the Option within one (1) year after such termination
(but not thereafter) on any Options vested in the Optionee at such termination
of employment.

 

(c)                                  In the event of voluntary termination or
involuntary termination but not for cause, Optionee may exercise all vested
Options within three (3) months after termination (but not thereafter).

 

7.                                       ADJUSTMENTS UPON CHANGES IN
CAPITALIZATION.  In the event of a merger, consolidation, reorganization, stock
dividend, stock split, or any other change in corporate structure or
capitalization affecting the Company’s shares, appropriate adjustment shall be
made in the maximum number of shares available under the Plan or to any one
individual and in the number, kind, option, price, etc. of shares subject to
options granted under the Plan.

 

8.                                       NON-TRANSFERABILITY OF OPTION.  The
Option granted under this Agreement may not be sold, pledged, assigned or
transferred by the Optionee except by will or the laws of descent and
distribution.  Any attempt to do so will void the Option.  The Option is
exercisable during an Optionee’s lifetime only by the Optionee, subject to
Section 6(b) above.

 

9.                                       WITHHOLDING TAXES.

 

(a)                                  The Company is entitled to withhold and
deduct from future wages of the Optionee or from other amounts due from the
Company to the Optionee all legally required amounts necessary to satisfy any or
all federal, state and local withholding and employment-related tax requirements
attributable, directly or indirectly, to the Optionee’s exercise of this Option
or otherwise incurred with respect to this Option; or to require the Optionee to
promptly remit the amount of such withholding and employment-related taxes to
the Company before acting on the Optionee’s notice of exercise of this Option or
before taking any further action with respect to this Agreement.  In the event
that the Company is unable to withhold such amounts, for whatever reason, the
Optionee hereby agrees to pay to the Company an amount equal to the amount the
Company would otherwise be required to withhold under federal, state and local
law.  Until the required withholding is remitted to the Company by the employee,
the Company will retain the stock associated with the exercise of this Option.

 

(b)                                 If the Optionee exercises the Option
subsequent to leaving the Company, then the obligation to comply with related
taxes is the Optionee’s.

 

10.                                 RIGHTS AS A SHAREHOLDER.  No rights of a
shareholder of the Company will attach to Optionee with respect to any of the
Shares until this Option is duly exercised as to such Shares and the person has
become holder of record of such Shares.  No adjustments will be made for cash
dividends or other distributions or other rights as to which there is a record
date preceding the date such person becomes the holder of record of such Shares.

 

11.                                 LIMITATION OF LIABILITY.  Nothing in this
Agreement will be construed to:

 

(a)                                  Limit in any way the right of the Company
or any of its subsidiaries to terminate the employment of Optionee at any time
and for any reason.

 

(b)                                 Be evidence of any agreement or
understanding, express or implied, that the Company or one of its subsidiaries
will employ the Optionee in any particular position at any particular rate of
compensation or for any particular period of time.

 

--------------------------------------------------------------------------------


 

12.                                 GOVERNING LAW. This Agreement will be
construed in accordance with and governed by the laws of the State of Minnesota.

 

13.                                 CONTROLLING AUTHORITY.  Options granted
hereunder are subject to the Plan.  If inconsistencies exist between this
Agreement and the Plan, the Plan provisions will be the controlling
determinant.  The Board of Directors retains full authority to interpret or
modify the Plan.

 

 

IN WITNESS WHEREOF, Company and Optionee have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

 

ENPATH MEDICAL, INC.

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

  Its CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Optionee

 

 

--------------------------------------------------------------------------------